     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 1 of 23 Page ID
                                      #:69982


1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9
                    IN THE UNITED STATES DISTRICT COURT
10
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13    NATURAL-IMMUNOGENICS                Case No. 8:15-cv-02034-JVS (JCG)
14    CORP.,

15                                        JOINT STATUS REPORT
16
                        Plaintiff,
           v.                             Hearing Date:    July 6, 2020
17                                        Time:            1:30 PM
                                          Judge:           Hon. James V. Selna
18
19
      NEWPORT TRIAL GROUP, et al.,
                                          Complaint Filed:            Dec. 7, 2015
20                                        Fact Discovery Cut-off:     Nov. 6, 2017
                                          Expert Discovery Cut-off:   Nov. 13, 2017
21
                       Defendants.        Pretrial Conf. Date:        Oct. 19, 2020
                                          Trial Date:                 Nov. 3, 2020
22
23
24
25
26
27
28


                                            i
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 2 of 23 Page ID
                                      #:69983


1          All parties, by and through counsel of record, hereby submit the following
2    status report in advance of the scheduled Status Conference set for July 6, 2020 at
3    1:30pm. The Parties have discussed the viability of the present trial date and NIC
4    believes the current trial calendar is no longer workable. NIC requests that the
5    Court continue the present trial date to February 2021 or as soon thereafter as the
6    Court is available. The Defendants do not oppose NIC’s request to continue the
7    trial date to February 2021 provided the Court is available and will set a new trial
8    in February 2021.
9          As of this submission, the Court has posted “Emergency Procedures,” and
10   has vacated all hearings along with scheduling conferences. The Parties request
11   that the Court nonetheless schedule the July 6, 2020 status conference for
12   telephonic appearance.
13         As to the remaining issues that the Parties wish the Court to address and
14   consider, the Parties have differing views and therefore submit separate statements
15   hereinbelow.
16
17    I. PLAINTIFF NIC’S AND COUNTER-DEFENDANTS’ POSITION
18
         A. Introduction
19
           In December 2019, this Court set a trial date of November 3, 2020. In early
20
     March 2020, this Court also granted NIC the right to complete discovery. That
21
     discovery included eleven (11)1 depositions along with motions practice. NIC has
22
     experienced material delays and complications in prosecuting its case, including,
23
     but not limited to, the global COVID-19 pandemic, and the filing of Defendants’
24
     Counterclaims which added seven (7) new parties in April 2020 [Dkt. 978-1]. NIC
25
     needs this Court’s guidance in completing outstanding discovery and moving this
26
27         1
             The six depositions permitted by the Court on NIC’s motion for leave and
28   the five remaining depositions of the NTG Defendants.
                                     JOINT STATUS REPORT
                                               1
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 3 of 23 Page ID
                                      #:69984


1    case to trial in a timely fashion. NIC has well-supported concerns that the
2    November 3, 2020 trial date is no longer reasonable under the circumstances.2
3    While all parties (particularly NIC) wish to try this case expeditiously, for the
4    reasons explained below, a short extension of that date into early 2021 is likely
5    necessary under these exceptional circumstances.
6
          B.    Pending and Upcoming Events
7
           NIC filed its Motion for Leave to Take Additional Discovery on October 14,
8
     2019. Dkt. 854. NIC’s motion sought leave to take “post-privilege” discovery,
9
     which included taking recalled depositions and filing a supplemental crime-fraud
10
     motion. The Special Master largely denied NIC’s motion. See Order, Dkt. 876
11
     (Nov. 26, 2019). NIC filed objections [Dkt. 881] and, while those objections were
12
     pending, this Court set a jury trial date of November 3, 2020. See Dkt. 883. Since
13
     this Court issued its scheduling order in December, the following events have
14
     occurred or must still occur prior to trial:
15
               1. Dkt. 891 (February 7, 2020), Order Granting NTG’s Motion for
16
                  Leave to Take Discovery; and Discovery Flowing Therefrom
17
           The Court granted NTG’s request to take discovery regarding three
18
     witnesses: Charlotte Carlberg, Jim Buc, and MaryAnn Buc. The Court granted
19
     NTG the opportunity “to serve one set of document requests to NIC and its
20
     counsel, along with a records subpoena to each of the NIC witnesses.” See Dkt.
21
     891 at 18. In response to that Order, on March 2, 2020, NTG issued nearly 500
22
     requests for documents spread among the following:
23
                 One set of Rule 34 requests for production on NIC and its counsel
24
                    containing 53 document requests;
25
26
27
           2
28             The Defendants agree that the trial date should be continued.
                                      JOINT STATUS REPORT
                                                    2
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 4 of 23 Page ID
                                      #:69985


1               Three Rule 45 subpoenas to the non-party witnesses Jim Buc,
2                 MaryAnn Buc, and Charlotte Carlberg, collectively containing 201 of
3                 document requests; and
4               Four redundant Rule 45 subpoenas served on NIC’s litigation counsel
5                 (Emord & Associates, PC) and members of that firm, which
6                 collectively contained 216 document requests.
7    Those requests targeted privileged information, including production of opposing
8    counsel’s litigation files and phone records. The responding parties produced a
9    substantial number of documents, but withheld others on privilege grounds.
10         On May 11, 2020, NTG filed a Motion to Compel through Local Rule 37-1.
11   See Dkt. 981. NTG moves to compel privileged information withheld by NIC, its
12   counsel, and the three declarants (the Bucs and Charlotte Carlberg). Id. The
13   dispute over NTG’s discovery requests spanned approximately 1,000 pages of
14   briefing inclusive of exhibits, and included a Joint Stipulation nearly 100 pages in
15   length. See generally Dkt. 981. As of this report, the Special Master has not yet
16   ruled on that submission. If objections to that order are filed, a final resolution of
17   those discovery issues is unlikely until at least mid-August 2020.
18
             2. Dkt. 902 (March 5, 2020), Order Granting NIC’s Motion to Take
19              Additional Discovery; and Discovery Flowing Therefrom
20         On March 5, 2020, this Court granted NIC the right to pursue “post-
21   privilege” discovery. See Dkt. 902. The Court largely sustained NIC’s Objections
22   to the Special Master’s November 26, 2019 Order [Dkt. 876]. The Court granted
23   NIC the ability to pursue the following discovery:
24              Take recalled depositions of Defendants Schoonover, Nilon,
25                Demulder, and Baslow;
26              Take depositions of non-parties Wynn Ferrell and Daniel Bobba;
27
28
                                     JOINT STATUS REPORT
                                                3
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 5 of 23 Page ID
                                      #:69986


1                File a supplemental crime-fraud motion seeking production of text
2                  messages.
3    See Dkt. 902 at 16. The Court has also acknowledged NIC’s right to take
4    depositions of the NTG defendants. In total, NIC must complete eleven (11)
5    depositions, the majority of which are short depositions limited to just several
6    hours in duration per Court order. See Dkt. 902 at 10, 16.
7          NIC filed its supplemental crime-fraud filing on April 7, 2020. See Dkts.
8    915, 916-1. Following in camera review, the Special Master granted that motion
9    in its entirety. See Dkt. 984. Defendant Schoonover filed Objections. Dkts. 963,
10   997. A hearing on those objections is presently scheduled for July 6, 2020.
11
               3. COVID-19 Disruption of Deposition Practice
12
           After this Court authorized additional discovery in early March, NIC moved
13
     diligently to complete that discovery, but was derailed by the COVID-19 crisis and
14
     other developments in this case.
15
           On March 3rd, NIC contacted opposing counsel to schedule depositions in
16
     late-March and early April. Non-NTG counsel responded on March 12, 2020, and
17
     provided deposition dates for April 2020. Separately, Mr. Bobba’s counsel 3
18
     provided deposition dates for his client, and NIC set non-party Bobba’s deposition
19
     for March 30, 2020. NIC was also in contact with Wynn Ferrell’s counsel to
20
     schedule his deposition in April 2020.
21
           On March 16, 2020, the COVID-19 crisis resulted in widespread “shelter-in-
22
     place” orders that shuttered travel, closed businesses, closed courthouses, and left
23
     the possibility of in-person depositions impossible. The parties apparently agree
24
     that in-person depositions are necessary for certain witnesses in this case. For
25
26
27
           3
28             Mr. Bobba is represented by attorney Alan Lagod, in San Jose, CA.
                                     JOINT STATUS REPORT
                                               4
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 6 of 23 Page ID
                                      #:69987


1    instance, Defendants have taken the position that an in-person deposition is
2    required for non-party witness Daniel Bobba.
3          On March 17, 2020, NIC counsel vacated current deposition dates given the
4    COVID-19 restrictions. At the time, NIC operated with the reasonable belief that
5    COVID-19 shelter orders would begin to lift in early May 2020.4 As it became
6    clear that COVID-19 restrictions would last into the summer, NIC contacted
7    counsel on May 15, 2020 to schedule depositions, including remote depositions by
8    video. NIC sought availability for witnesses between May 25 through July 2,
9    2020. Defendants did not immediately provide dates. NIC sent subsequent emails
10   seeking deposition dates on May 26 and June 2. On June 4, Defendants provided
11   dates for deposition of Defendants Nilon, Schoonover, and Knowles. On June 8,
12   2020, Defendants provided dates of availability for Defendants Reid and Baslow.
13         Separately, on June 3, 2020, counsel for non-party Wynn Ferrell requested
14   deposition dates in July for her client, citing concerns with COVID-19. On June 8,
15   2020, counsel for non-party Daniel Bobba provided depositions dates for his client
16   in late June 2020 and has since pledged to provide additional dates for July 2020.
17         NIC counsel harbors substantial concerns that COVID-19 restrictions will
18   impact deposition practice in the short term. NIC counsel (based in Arizona) also
19   has well-grounded concerns with the amount of out-of-state travel required to
20   complete depositions while COVID-19 concerns remain. Notably, Arizona is one
21   of the states with the highest COVID-19 case-rate in the country and at least three
22   states have already placed travel restrictions on travelers from Arizona.5
23
24         4
              For example, the Clerk of the Court’s Order on March 21, 2020 indicated
     that the suspension of in-person proceedings would be effective through May 1,
25
     2020. See COVID-19 Notice, available at,
26   https://www.cacd.uscourts.gov/sites/default/files/documents/Notice%20-
     %20COVID-19.pdf.
27          5
              https://www.cnbc.com/2020/06/23/arizona-reports-record-single-day-
28   increase-in-coronavirus-cases-ahead-of-trumps-visit.html;
                                    JOINT STATUS REPORT
                                               5
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 7 of 23 Page ID
                                      #:69988


1          NIC has proposed the use of video depositions. However, for certain
2    witnesses, the video format imparts a substantial prejudice on NIC. For others,
3    like Mr. Bobba, Defendants have objected to the video format.
4          NIC also has concern that a deposition conducted without a court reporter
5    present in the same deposition room as the witness will not comply with Rule 28(a)
6    of the Federal Rules of Civil Procedure. The law on that issue is unclear.6 NIC
7    has asked Defendants’ counsel to waive objections under Rule 28(a) given the
8    unprecedented national emergency. Defendants have thus far refused to waive
9    such objections. While this issue could be mooted as COVID-19 restrictions lapse,
10   the risk remains that future proceedings would be imperiled if those restrictions are
11   renewed. Both California and Arizona appear likely to increase restrictions this
12   summer as case rates have been increasing. Notably, as recently as June 11, 2020,
13   Arizona’s governor has enacted emergency protocols to increase hospital bed
14   capacity throughout Arizona as the COVID-19 case rates have increased
15   exponentially in June.
16         At present, the concerns with COVID-19, the video deposition format, and
17   other delays in litigation (discussed below) have forced NIC to set depositions
18   beginning in early-July. NIC has now scheduled the depositions of Andrew
19
20
     https://www.azcentral.com/story/travel/2020/06/19/arizona-travel-restrictions-
21
     states-limited-travel-due-covid-19/3213576001/
            6
22            See Aquino v. Auto. Serv. Indus. Ass'n, 93 F. Supp. 2d 922, 923–24 (N.D.
     Ill. 2000) (reading Fed. R. Civ. P. 28(a) and 30(c) to require "the notary or court
23   reporter to be in the presence of the deponent during the telephonic deposition,
     rather than in the presence of the attorneys conducting the examination."); Loucas
24
     G. Matsas Salvage & Towage Mar. Co. v. M/T COLD SPRING I, No. CIV.A. 96-
25   0621, 1997 WL 102491, at *1 (E.D. La. Mar. 5, 1997), aff'd sub nom. Loucas G.
     Matsas Salvage & Towage Mar. Co. v. M/V Cold Spring I, No. CIV. A. 96-621,
26   1997 WL 201647 (E.D. La. Apr. 23, 1997); Loughin v. Occidental Chem. Corp.,
     234 F.R.D. 75, 77, n.2 (E.D. Pa. 2005) (“[T]he deposition officer, or practically
27   speaking, the court reporter who administers the oath, should be located with the
28   deponent.”).
                                    JOINT STATUS REPORT
                                               6
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 8 of 23 Page ID
                                      #:69989


1    Baslow, Victoria Knowles, David Reid, Sam Schoonover, Andrew Nilon, and
2    Taylor Demulder to begin July 10 and complete by the end of July. All
3    depositions could feasibly be completed by the end of August 2020, provided the
4    COVID-19 restrictions ease in July. However, recent national trends of increasing
5    case-rates indicate a substantial risk that COVID-19 Orders become more
6    restrictive, not less.
7           The uncertainties that we all face under these exceptional times impose a
8    substantial impediment to scheduling and discovery. NIC counsel wishes to honor
9    the requests of employees and witnesses who have medical concerns and wish to
10   avoid risky travel. NIC therefore seeks the Court’s guidance in determining how
11   to proceed. That would include an understanding of whether this Court expects the
12   parties to complete depositions through remote means. If so, NIC requests that the
13   Court issue an Order waiving the strictures of Rule 28(a)(1)(A) while COVID-19
14   concerns remain. Nonetheless, both this Court and the Special Master earlier ruled
15   that video depositions impart a substantial prejudice, particularly for document-
16   intensive depositions of certain adverse witnesses, and for those depositions where
17   the examination is likely to raise disputes over privilege objections. Dkt. 433 at
18   13-14 (portion of order upheld on objections at Dkt. 442). This Court thus
19   compelled the in-person attendance at deposition of NIC’s principals. See Dkt.
20   442. The Special Master earlier rejected NIC’s request to appear by video, citing
21   the inherent prejudice and difficulties. Dkt. 433 at 13-14. Thus, while NIC plans
22   to move forward with video depositions on a case-by-case basis, it also objects to
23   that format for all witnesses, including, e.g., principal parties like the NTG
24   Defendants.
25
26
27
28
                                     JOINT STATUS REPORT
                                                7
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 9 of 23 Page ID
                                      #:69990


1            4. Dkt. 910 (March 24, 2020), Order Granting NIC’s Motion for
                Leave to File Third Amended Complaint; and Ensuing Motion
2               Practice
3          On March 24th, This Court granted NIC leave to file a Third Amended
4    Complaint (“TAC”). See Dkt. 910 (Order). NIC filed that Complaint the same
5    day. See Dkt. 911. Defendants moved to dismiss and strike allegations in the
6    TAC. See Dkts. 913, 914. The Court granted Defendants’ motion to dismiss on
7    May 20, 2020, but provided NIC thirty days to amend. See Dkt. 987. NIC has
8    filed its Fourth Amended Complaint. Defendants have not waived their right to
9    file future motions on NIC’s Fourth Amended Complaint. Moreover, NTG has
10   indicated that it will allege new affirmative defenses in response to NIC’s Fourth
11   Amended Complaint.
12         If Defendants renew their motions to dismiss the Fourth Amended
13   Complaint, an Answer would not come due on those claims until late August. To
14   the extent NTG raises new affirmative defenses (and if those defenses are not
15   dismissed), NIC would require additional discovery into those new defenses.
16
             5. Dkt. 918 (April 7, 2020), Counterclaims filed by Defendants Scott
17              Ferrell and NTG
18         On April 7, over four years into litigation, Defendants Scott Ferrell and NTG
19   filed Counterclaims alleging RICO claims against NIC and seven newly added
20   parties. Those new parties include two of NIC’s principals, NIC’s litigation
21   counsel, and three witnesses (Charlotte Carlberg, Jim Buc, and MaryAnn Buc).
22   NTG did not seek leave before filing counterclaims that broadly expand this case.
23         The Counter-Defendants have filed motions to dismiss all Counterclaims.
24   Those motions include: (1) a Rule 12(b)(6) motion to dismiss [Dkt. 988]; (2) a
25   motion to strike under Rules 12(f) and 16(f) [Dkt. 990]; and (3) a motion for
26   sanctions under Fed. R. Civ. P. 11 [Dkt. 1000]. All three motions are scheduled
27   for hearing on July 6, 2020. See Dkt. 999 (Scheduling Order).
28
                                    JOINT STATUS REPORT
                                              8
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 10 of 23 Page ID
                                       #:69991


1           The Counterclaims have already imposed delays on these proceedings. As
2     named Counterclaim-Defendants, NIC and its attorneys have been forced to retain
3     independent counsel. NIC has had to bring that counsel (Amin Talati Wasserman,
4     LLP) into this complex case—a matter which now exceeds 1,000 docket entries.
5     The Court should dismiss the legally and factually frivolous counterclaims for the
6     reasons stated in Dkt. Nos. 988, 990, and 1000. However, if this Court does not
7     dismiss the Counterclaims in July, the Court must afford due process and plenary
8     discovery for all newly named parties, which includes a full discovery calendar. A
9     trial on those issues could not feasibly occur in 2020.
10          The newly added parties will be entitled to a complete period of discovery.
11    Moreover, by suing opposing counsel, the counterclaims may require a change in
12    counsel on the eve of trial. At a minimum, those counterclaims will impart
13    substantial difficulties and delays.
14          NTG has filed a motion for leave to take discovery into those counterclaims.
15    See Dkt. 1013. The nature of those claims indicates that such discovery will center
16    on privilege issues and disputes. As this Court is well aware from NIC’s original
17    RICO claims, these privilege disputes require considerable time and resources to
18    resolve. Moreover, NTG’s affirmative counterclaims likely waive privileges that
19    NTG asserted earlier in this case, meaning that NIC must have the opportunity to
20    seek documents subject to the waiver. Finally, the counterclaims give rise to
21    affirmative defenses and potential counterclaims-in-reply, particularly from newly
22    added parties, who must be afforded a full opportunity at discovery into those
23    positions. It is therefore not an overstatement to suggest that, if NTG’s
24    Counterclaims are not dismissed, this lawsuit will be set back by years.
25
              6. Potential Dispute Over NTG Rule 30(b)(6) Deposition
26
            This Court has consistently recognized that NIC has a right to take “post-
27
      privilege” depositions of the NTG defendants. See Dkt. 447 at 3-4. The Court has
28
                                      JOINT STATUS REPORT
                                                9
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 11 of 23 Page ID
                                       #:69992


1     repeatedly held that NIC was reasonable in waiting for privileged documents
2     before setting those depositions. Id. at 4 (“it was reasonable of NIC to delay
3     depositions until final rulings on this case’s numerous privilege issues.”). NIC
4     served a list of topics for examination of NTG’s Rule 30(b)(6) corporate designee
5     on February 1, 2020. On March 24, 2020, NTG objected to every topic, and
6     objected to the deposition wholesale. As an accommodation, NIC served an
7     amended list of topics for examination on May 15, 2020. NTG has again served
8     substantial objections to NIC’s listed topics. Judicial intervention is likely
9     necessary to resolve this dispute, but the parties will meet and confer in an effort to
10    eliminate or narrow those disputes. This dispute indicates that a Rule 30(b)(6)
11    deposition of the NTG corporate defendant may be impractical before August.
12
              7. Still Pending Objections Related to Strataluz Documents
13
            This Court has yet to rule on outstanding issues regarding Strataluz files. In
14
      Dkt. 820, this Court precluded the Defendants from asserting the attorney-client
15
      privilege over Strataluz-related documents. See Dkt. 820 at 32. The Court also
16
      held that Defendants cannot assert work product over documents prepared by
17
      individuals other than Reid and Ferrell, or over documents prepared by Reid and
18
      Ferrell in their capacities as Strataluz owners, officers, or agents. Id. at 25, 27, 30.
19
      The Court ordered NIC to submit of list of documents subject to the Dkt. 820
20
      Order along with a privilege log describing those files. NIC submitted that list in
21
      Dkt. 823 on August 12, 2019.
22
            The NTG Defendants responded with a supplemental privilege log on
23
      August 19, 2019. See Dkt. 830. NIC filed a response to that supplemental
24
      privilege log. Dkt. 835. NTG also filed a response to NIC’s listing of documents.
25
      Dkt. 836. NTG then filed “objections” to NIC’s submissions. Dkt. 837. NIC
26
      replied. Dkt. 838. NTG Defendants later submitted another “reply.” Dkt. 842.
27
28
                                       JOINT STATUS REPORT
                                                 10
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 12 of 23 Page ID
                                       #:69993


1           The Court has not yet resolved that dispute, which concerns production of
2     hundreds of Strataluz documents to NIC. Per this Court’s Order in Dkt. 820, NIC
3     is entitled to receive a substantial number of Strataluz-related documents that are
4     not privileged. NIC requests that the Court order production of files listed in its
5     Appendices A, B, and C to Dkt. 823. See Dkt. 823-2 (Appendix A); Dkt. 823-3
6     (Appendix B); Dkt. 823-4 (Appendix C). To the extent in camera review is
7     required to determine the roles or capacities in which Defendants prepared those
8     files, that review should now proceed. Until these issues are resolved, the Court’s
9     Orders in Dkt. 820 have not been fully addressed, and NIC has yet to receive all of
10    the key documentation it should have received.
11
              8. Court-Ordered Mediation
12
            The Court has ordered the parties to complete another round of mediation
13
      with Philips ADR by October 2020. The parties had discussed scheduling with the
14
      mediator prior to the COVID-19 stoppage. NIC remains committed to mediation
15
      before October. NIC maintains, however, that this third mediation is premature
16
      until the Court rules on several pending issues, including Counter-Defendants’
17
      motions to dismiss counterclaims.
18
           C. Scheduling Concerns
19
            In context with the above pending events, and the difficulties created
20
      through the COVID-19 crisis, NIC has significant concerns with the pending
21
      November trial date and the parties’ ability to complete necessary events with
22
      sufficient time before for trial. These concerns have arisen despite NIC’s diligence
23
      in seeking to schedule depositions and advance this case through the papers. NIC
24
      suffered delays of three months resulting from COVID-19 precautions, significant
25
      litigation delays, and the uncertainties inherent to litigation practice at this time.
26
      All parties apparently agree that the current trial calendar is no longer workable.
27
28
                                       JOINT STATUS REPORT
                                                 11
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 13 of 23 Page ID
                                       #:69994


1     NIC therefore requests that the Court issue a modest continuance of the trial date
2     into February 2021 (or as soon as practicable thereafter).
3
           D. Request for Order Excusing Compliance with Rule 28(a); Extending
4             Trial Date; and Acting on Strataluz-Related Documents
5           In context with the above-listed scheduling concerns, NIC requests that the
6     Court consider the following action as part of its evaluation of this case at the
7     status conference:
8           1. Enter an Order excusing parties with the formalities of Fed. R. Civ. P.
9               28(a)(1)(A) only to the extent that rule is interpreted to require that a
10              court reporter be present in the same room as the deponent during a video
11              deposition.
12          2. Enter an Order extending the trial date in this matter by four months to a
13              time in February 2021 (or as soon as practicable thereafter). The four-
14              month extension is commensurate with the time lost as a result of
15              COVID-19 and other delays in this case. That extension would also
16              ensure that the parties can complete discovery on issues germane to
17              NIC’s RICO claims.
18          3. Issue an Order on Strataluz-related documents pending before the Court
19              under Dkt. 823. See also Dkts. 830, 835, 836, 837, 838, 842.
20
21     II. DEFENDANTS’/COUNTERCLAIMANTS’ POSITION
22          Defendants and Counterclaimants Newport Trial Group (“NTG”) and Scott
23    Ferrell (“Ferrell”), along with Defendants Dave Reid, Ryan Ferrell, Victoria
24    Knowles, Andrew Baslow, Andrew Nilon, Sam Schoonover, Sam Pfleg, Giovanni
25    Sandoval, Taylor Demulder, and Matthew Dronkers, respectfully submit the
26
27
28
                                      JOINT STATUS REPORT
                                                 12
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 14 of 23 Page ID
                                       #:69995


1     following status report:7
2           a.     Status of the Pleadings
3           NIC initiated this litigation by filing its original Complaint on December 7,
4     2015. (Dkt. 1.) On January 25, 2016, NIC filed a First Amended Complaint.
5     (Dkt. 29.) And on May 10, 2016, NIC filed its Second Amended Complaint,
6     which asserted claims based on allegations that Defendants perpetrated two
7     litigation schemes: (1) the false-advertising or CLRA scheme; and (2) the
8     unauthorized recording or wiretapping scheme. (Dkt. 92.)
9           NIC’s Second Amended Complaint was the operative pleading in this case
10    for close to four years. But on February 14, 2020, with a looming trial date of
11    November 3, 2020,8 NIC moved for leave to file a Third Amended Complaint that
12    alleged new predicate acts, new theories and a new litigation scheme: the “Lanham
13
      Act scheme.” (Dkt. 892.) Critically, prior to NIC filing its motion for leave and in
14
      opposing that motion, NIC was informed that its amended pleading would require
15
      the filing of a compulsory counterclaim based on the false declarations that NIC
16
17          7
               Prior to preparing this statement, Defendants and Counterclaimants
18    suggested that the parties prepare a “joint report re status” that jointly presented the
19
      Court with a neutral statement on the procedural status of the case. NIC and
      Counter-Defendants refused and insisted that the parties prepare and
20    simultaneously exchange separate statements that would then be combined and
21    filed in one document. As a result, the portion from Defendants and
      Counterclaimants herein was prepared without knowing what is set forth in the
22    statement(s) from NIC and Counter-Defendants (for which all rights are reserved),
23    and thus may be duplicative in some respects.
             8
               The Court set the trial date of November 3, 2020 at the Status Conference
24    on December 16, 2019, and a related Scheduling Order was issued that same day.
25    (Dkt. 883.) As such, the Scheduling Order in Docket 883 was issued at a time
      when the pleadings were all set and at issue on NIC’s Second Amended Complaint
26    (Dkt. 92, filed May 10, 2016) and the Defendants’ Answers thereto (Dkts. 173 and
27    174 [Amended Answers], filed September 16, 2016), and before NIC filed an
      amended pleading.
28
                                      JOINT STATUS REPORT
                                                 13
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 15 of 23 Page ID
                                       #:69996


1     had prepared and filed in late 2019. (See Dkt. 892-6 at 3 [“If NIC does file an
2     amended complaint, NTG and Scott Ferrell will be filing counterclaims against
3     NIC, its counsel, and other necessary parties based on the three perjured
4     declarations that were recently filed with the Court.”]; see also Dkt. 895 at 28 [if
5     “NTG is forced to file a response to a new, amended Complaint, prudence and the
6     compulsory counter-claim rule require that NTG raise its counter-claims against
7     NIC and those who have acted in concert with it.”].)
8             Despite knowing this, NIC pressed forward with its motion for leave, which
9     the Court granted on March 24, 2020. (Dkt. 910.) NIC then filed its Third
10    Amended Complaint that same day. (Dkt. 911). NIC’s Third Amended Complaint
11    thus prompted Counterclaimants NTG and Ferrell to file their Counterclaim on
12    April 7, 2020 (Dkt. 918), followed by the currently operative First Amended
13
      Counterclaim filed on May 7, 2020 (Dkt. 980).
14
              In response to the First Amended Counterclaim, the Counter-Defendants
15
      filed a motion to dismiss (Dkt. 990), a motion to strike and for sanctions (Dkt. 991)
16
      and a Rule 11 motion for sanctions (Dkt. 1000). NTG and Ferrell have opposed
17
      these motions (Dkts. 1002, 1003 and 1005), which are all set to be heard on July 6,
18
      2020.
19
              In addition, the pleadings are still not yet set on NIC’s amended complaint.
20
      On May 20, 2020, the Court granted NTG and Ferrell’s motion to dismiss NIC’s
21
      Third Amended Complaint and granted NIC thirty days to amend its complaint.
22
      (Dkt. 987.) Accordingly, NIC filed its Fourth Amended Complaint on June 18,
23
      2020 (Dkt. 1007), and Defendants currently have until July 2, 2020 to file their
24
      response(s) to that amended complaint.
25
              b.    Status of Discovery
26
              On February 7, 2020, the Court granted NTG’s motion for leave to seek
27
      discovery from NIC and its counsel, along with the three witnesses (Charlotte
28
                                      JOINT STATUS REPORT
                                                14
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 16 of 23 Page ID
                                       #:69997


1     Carlberg, MaryAnn Buc and Jim Buc) from whom NIC prepared and filed false
2     declarations before this Court. (Dkt. 891 at 18.) Shortly thereafter, NTG
3     propounded discovery to NIC, NIC’s counsel and each of the NIC witnesses,
4     which prompted certain objections and the refusal to produce documents, including
5     documents reflecting early communications with those witnesses.9 Those issues
6     are currently pending before the Special Master on a Joint Stipulation regarding
7     NTG’s motion to compel, which was filed on May 11, 2020. (Dkt. 981.) Once the
8     Special Master issues a tentative ruling on NTG’s motion to compel, oral argument
9     will be scheduled and an order from the Special Master will likely be issued
10    shortly thereafter.
11
12
            On March 5, 2020, the Court issued an Order on NIC’s objections to the

13
      Special Master’s Order denying NIC leave to take additional discovery (Dkt. 876).

14    (Dkt. 902.) Specifically, the Court:

15              a) Granted NIC leave to take the recalled deposition of Andrew Baslow

16                 for no more than four hours on limited matters described in that

17                 Order;

18              b) Granted NIC leave to take the recalled deposition of the Tester

19                 Plaintiffs (Andrew Nilon for the Chromadex case, Taylor Demulder,

20
21
            9
22
              Those witnesses were not represented by NIC’s counsel at the time of those
      communications, but NIC and the Emord Firm have nevertheless claimed that they
23    are “privileged.” NIC and its counsel also produced some of these
24
      communications in discovery, some of which were specifically referenced in the
      Counterclaim. Upon reviewing the Counterclaim, NIC and the Emord Firm
25    belatedly claimed those communications were privileged and were inadvertently
26    produced. Accordingly, the references to those communications in the
      Counterclaim and the First Amended Counterclaim have been conditionally
27    redacted and filed under seal until those issues can be addressed by the Special
28    Master and/or the Court. (See, e.g., Dkt. 980.)
                                     JOINT STATUS REPORT
                                               15
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 17 of 23 Page ID
                                       #:69998


1                   and Sam Schoonover) for no more than four hours on limited matters
2                   described in that Order;
3                c) Denied NIC leave to take the recalled deposition of Sam Pfleg;
4                d) Granted NIC leave to depose Dan Bobba for no more than four hours
5                   on limited matters described in that Order;
6                e) Granted NIC leave to depose Wynn Ferrell for no more than four
7                   hours on limited matters described in that Order;
8                f) Denied NIC leave to depose Kirtland & Packard’s 30(b)(6) Designee;
9                   and
10               g) Granted NIC leave to file a supplemental crime-fraud motion for the
11                  additional Schoonover text messages. (Dkt. 902.)
12          NIC has not yet taken any of these depositions, but NIC did file its
13
      supplemental crime-fraud motion for the additional Schoonover text messages,
14
      which resulted in multiple orders from the Special Master and objections thereto,
15
      for which the Court has scheduled hearings for July 6, 2020 on:
16
17          a)      Defendants’ objections at Docket 963 to the Special Master’s Order at

18                  Docket 945 denying application to redact and seal the “Confidential”

19                  Schoonover text messages; and

20          b)      Defendants’ objections at Dockets 997 and 998 to the Special

21                  Master’s Order at Docket 984 granting NIC’s supplemental crime-
22                  fraud motion for the additional Schoonover text messages.
23          In addition, Defendants and Counterclaimants have filed a motion for leave
24    to conduct limited discovery regarding the new allegations in NIC’s Fourth
25    Amended Complaint and in Counterclaimants’ First Amended Counterclaim, and
26    to designate one additional expert regarding business and marketing practices and
27    standards as they relate to the new allegations involving Strataluz. (Dkt. 1013.)
28
                                      JOINT STATUS REPORT
                                                16
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 18 of 23 Page ID
                                       #:69999


1     The motion for leave is scheduled to be heard by the Court on July 27, 2020. (Id.;
2     see also Dkt. 1011.)10
3           c.     The Court’s Order re: Further Mediation
4           At the last Status Conference on December 16, 2019, the Court ordered the
5     parties to attend a further mediation session to be completed on or before May 1,
6     2020. (Transcript of December 16, 2019 hearing at 24:22-25:25.) At a hearing on
7     March 2, 2020, the Court extended the deadline for this further mediation session
8     from May 1, 2020 to October 1, 2020. (Transcript of March 2, 2020 hearing at
9     17:3-7.)
10          In late February 2020, counsel for NTG contacted both Judge Feess (Ret.)
11    and Judge Guilford (Ret.) about available dates for scheduling mediation in June
12    and July 2020, and their available dates were then circulated to all counsel. NIC’s
13
      counsel did not respond to those available dates and a further mediation session in
14
      this case has not yet been scheduled.
15
            d.     Defendants’ and Counterclaimants’ Conclusion
16
            The costs of litigating this case have far exceeded the amount in
17
      controversy.11 The litigation costs in this matter have also far exceeded any
18
      benefit that could come from a jury trial, which will force NIC to actually prove
19
      the spurious allegations it has been making for years. NIC knows this, which is
20
      why it has repeatedly sought to delay or avoid a trial on the merits.
21
            Regardless, Defendants and Counterclaimants are entitled to a trial on the
22
      merits and thus intend to cooperate and complete all necessary depositions and
23
24          10
               The parties are also awaiting the Court’s issuance of a final order
25    regarding which Strataluz documents are subject to production based on the
26    Court’s Order in Docket 820 and the subsequent filings that the Court requested
      pursuant to that Order. (See, e.g., Dkts. 820, 823, 830, 835, 836-838 and 842.)
27          11
               As the Court will recall, NIC has stipulated that its compensatory damages
28    are capped at $234,966.52. (Dkt. 612-3 at 3; see also Dkt. 237.)
                                      JOINT STATUS REPORT
                                                17
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 19 of 23 Page ID
                                       #:70000


1     discovery as expeditiously as possible. Whether NIC and Counter-Defendants do
2     the same, however, remains to be seen. Defendants and Counterclaimants also
3     believe that if the parties cooperate, all discovery (including discovery on NIC’s
4     amended complaint and the counterclaims) and all pre-trial motions can be
5     completed for a trial on November 3, 2020. Defendants and Counterclaimants are
6     also prepared to move forward with expedited hearings before the Special Master
7     and the Court and the expedited scheduling of depositions if necessary to meet the
8     current trial date.
9            Defendants and Counterclaimants also recognize that there is some
10    uncertainty given COVID-19 and that there may be other issues with the Court’s
11    own schedule and calendar that could affect the trial date. Accordingly,
12    Defendants and Counterclaimants have advised NIC’s counsel that they do not
13
      oppose NIC’s request for a three month continuance of the current trial date
14
      provided that the Court is available and will set a new trial date in February 2021.
15
      Defendants and Counterclaimants look forward to discussing these and other
16
      related issues at the status conference before the Court. In addition, if an in-person
17
      hearing is not possible, Defendants and Counterclaimants request that the Court
18
      allow counsel to appear telephonically for the status conference, as well as for the
19
      other motions and objections that are scheduled for that same day.
20
21
22
23
24
25
26
27
28
                                      JOINT STATUS REPORT
                                                18
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 20 of 23 Page ID
                                       #:70001


1          RESPECTFULLY SUBMITTED:
2
3     FOR PLAINTIFF NATURAL                 FOR NEWPORT TRIAL GROUP AND
      IMMUNOGENICS CORP.                    SCOTT FERRELL
4
      /s/ Peter A. Arhangelsky              /s/
5     Peter A. Arhangelsky (CA 291325)      David Darnell (CA 210166)
      parhangelsky@emord.com                ddarnell@callahan-law.com
6     EMORD & ASSOCIATES, P.C.              CALLAHAN & BLAINE
      2730 S. Val Vista Dr.                 3 Hutton Centre Drive, Ninth Floor
7     Bldg 6, Ste. 133                      Santa Ana, CA 92707
      Gilbert, AZ 85295                     Ph: (714) 241-4444
8     Ph: (602) 388-8899                    Fx: (714) 241-4445
      Fx: (602) 393-4361
9                                           Attorneys for Defendants and
      Attorneys for Plaintiff Natural-      Counterclaimants Newport Trial Group
10    Immunogenics                          PC and Scott Ferrell
11    FOR THE NON-NTG                       FOR THE ATTORNEY DEFENDANTS
      DEFENDANTS
12
       /s/                                   /s/
13    Brendan M. Ford (CA 224333)           Kyle Riddles (CA 309854
      bford@forddiulio.com                  kriddles@bremerwhyte.com
14    FORD & DIULIO PC                      BREMER WHYTE BROWN &
      650 Town Center Drive, Suite 760      O’MEARA LLP
15    Costa Mesa, CA 92626                  20320 S.W. Birch Street
      Ph: (714) 384-5540                    Second Floor
16    Fx: (844) 437-7201                    Newport Beach, CA 92660
                                            Ph: (949) 221-1000
17    Attorney for Defendants Andrew        Fx: (949) 221-1001
18
      Nilon, Sam Schoonover, Sam Pfleg,
      Giovanni Sandoval, Taylor             Attorney for Ryan Ferrell, Victoria C.
19
      Demulder, and Matthew Dronkers        Knowles, David Reid, and Andrew Lee
                                            Baslow
20    FOR ALL COUNTER-
      DEFENDANTS.
21
      /s/
22    Sanjay Karnik (pro hac vice)
      sanjay@amintalati.com
23    AMIN TALATI WASSERMAN
      100 S. Wacker Drive, Suite 2000
24    Chicago, IL 60606
      Ph: (312) 466-1033
25    Fx: (312) 884-7352
26    Attorneys for All Counterclaim
      Defendants
27
28
                                    JOINT STATUS REPORT
                                            19
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 21 of 23 Page ID
                                       #:70002


1     Attestation pursuant to L.R. 5-4.3.4(a)(2)(i) regarding signatures: I, Peter A.
      Arhangelsky, attest that all other signatories listed, and on whose behalf this filing
2
      is submitted, concur in the filing’s content and have authorized the filing.
3
4     DATED: June 29, 2020
5                                             EMORD & ASSOCIATES, PC
6
                                       By:     /s/ Peter A. Arhangelsky
7
                                              Peter A. Arhangelsky, Esq. (SBN 291325)
8                                             Joshua S. Furman (pro hac vice)
                                              Attorneys for Plaintiff Natural
9
                                              Immunogenics Corp.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      JOINT STATUS REPORT
                                                20
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 22 of 23 Page ID
                                       #:70003


1                              CERTIFICATE OF SERVICE
2
            I hereby certify that on June 29, 2020 the foregoing, JOINT STATUS
3
      REPORT was electronically filed using the Court’s CM/ECF system and was sent
4
      by that system to the following:
5
6     Brendan M. Ford, Esq.
7
      bford@FordDiulio, PC
      650 Town Center Dr, Ste 760
8     Costa Mesa, CA 92625
9     Tel: (714) 384-5540
      Attorney for Andrew Nilon, Giovanni Sandoval,
10    Sam Schoonover, Matthew Dronkers, Taylor Demulder, and Sam Pfleg,
11
      David J. Darnell, Esq.
12    ddarnell@callahan-law.com
13    Edward Susolik, Esq.
      es@callahan-law.com
14    Callahan & Blaine
15    3 Hutton Centre Drive, Ninth Floor
      Santa Ana, CA 92707
16    Tel: (714) 241-4444
17    Attorney for Newport Trial Group and Scott Ferrell
18    Nicole Whyte
19    nwhyte@bremerwhyte.com
      Benjamin Price
20    bprice@bremerwhyte.com
21    Kyle A. Riddles
      kriddles@bremerwhyte.com
22    Bremer Whyte Brown & O’Meara, LLP
23    20320 S.W. Birch Street
      Second Floor
24    Newport Beach, CA 92660
25    Tel: (949) 211-1000
      Attorneys for Ryan Ferrell, Victoria Knowles, Andrew Baslow, David Reid
26
27
28
                                     JOINT STATUS REPORT
                                             21
     Case 8:15-cv-02034-JVS-JCG Document 1014 Filed 06/29/20 Page 23 of 23 Page ID
                                       #:70004


1
      Sanjay Karnik (pro hac vice)
2     sanjay@amintalati.com
3     AMIN TALATI WASSERMAN, LLP
      100 S. Wacker Drive
4
      Suite 2000
5     Chicago, IL 60606
      Ph: (312) 466-1033
6
      Fx: (312) 884-7352
7     Attorneys for All Counterclaim Defendants
8
                                                      /s/ Peter A. Arhangelsky
9                                                    Peter A. Arhangelsky, Esq.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   JOINT STATUS REPORT
                                            22
